         Case 1:19-cv-12551-FDS Document 282 Filed 08/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

 SINGULAR COMPUTING LLC,                          Civil Action No. 1:19-cv-12551-FDS

        Plaintiff,

 v.

 GOOGLE LLC,

        Defendant.

                     DECLARATION OF KEVIN GANNON IN SUPPORT OF
                       PLAINTIFF’S OPPOSITION TO GOOGLE LLC’S
                           MOTION FOR PROTECTIVE ORDER

       I, Kevin Gannon, hereby declare as follows:

       1.      I am an attorney with the law firm Prince Lobel Tye LLP, attorneys for the

plaintiff in this action, Singular Computing LLC (“Singular”). I submit this declaration in

support of Singular’s opposition to the Motion of defendant, Google LLC (“Google”), for a

Protective Order (Dkt. No. 250).

       2.      Attached hereto as Exhibit A is a true and correct copy of the transcript of the

June 30, 2021 hearing in this case before Magistrate Judge Cabell.

       3.      Attached hereto as Exhibit B is a true and correct copy of a letter from Matthias

A. Kamber to Paul J. Hayes dated July 2, 2021.

       4.      Attached hereto as Exhibit C is a true and correct copy of an email exchange

including a message from Matthias Kamber to Kevin Gannon et al. dated July 2, 2021.

       5.      Attached hereto as Exhibit D is a true and correct copy of the transcript of the

attempted deposition of Kamran Shafiei on July 20, 2021.
         Case 1:19-cv-12551-FDS Document 282 Filed 08/02/21 Page 2 of 2




        6.     Attached hereto as Exhibit E is a true and correct copy of excerpts from the

transcript of the deposition of Catherine Tornabene taken by Singular in this case on April 29,

2021.

        7.     The foregoing is true and correct to the best of my current knowledge.

        Executed under the pains and penalties of perjury of the United States of America at

Boston, Massachusetts on August 2, 2021.



                                             /s/ Kevin Gannon




                                                2
